NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
KENDRICK WILLIAMS,
Petiti0ner, '
v.
DEPARTMENT OF JUSTICE,
Respon,den,t.
2011-3113 .
Petition for review of an arbitrators decision in FMCS
No. 10-50903 by Sidney S. M0re1and.
ON MOTION
ORDER
Kendrick Wi11ia1ns moves for a 7-day extension of
tin1e, until September 22, 2011 to file his reply brief
Upon consideration thereof
IT IS ORDERED THAT2
The motion is granted

WILLIAMS V. JUSTICE
SEP 2 '1 2011
Date
cc: Aaron L. Martin, Esq.
Hi11ary A. Stern, Esq.
s21
2
FOR THE CoURT
/s/ J an Horba1y
J an Horba1y
Clerk
F|LED
B.S. COURT 0F APPEALS FOR
`l'HE FEDERAL ClRCUlT
SEP 21 2011
JAN HORBALY
CLERK -